Citation Nr: 0534276	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected shell fragment wound (SFW) residuals of the 
lower back and right buttocks.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision that 
granted service connection and assigned an initial evaluation 
of 10 percent for PTSD, effective on September 28, 2001.  

The veteran immediately appealed the RO's November 2002 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In the November 2002 decision, the RO also continued a 10 
percent evaluation for the service-connected SFW residuals 
and denied service connection for degenerative changes of the 
lumbar spine.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing in September 2004.  

In January 2005, the Board granted service connection for 
degenerative changes of the lumbar spine, which represents a 
complete grant of that benefit sought on appeal at that time.  

The Board also remanded the issues of an increased rating for 
the service-connected PTSD and SFW residuals for further 
development that was completed in April 2005.  

The Board notes that veteran's Motion to Advance on the 
Docket (AOD) was granted.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Since the date of the most recent VA examination in April 
2005, the service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships; total social and industrial 
incapacity is not demonstrated.  

3.  The service-connected SFW residuals of the low back and 
right buttock are not shown to be manifested by related 
functional limitation, disfigurement or tissue loss.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 70 percent 
rating, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9411 (2005).  

2.  The criteria for the assignment of a rating in excess of 
10 for the service-connected SFW residuals or the low back 
and right buttock have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (2002, 2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In the April 2004 Statement of the Case and the February 2002 
duty to assist letter, the RO has attempted to notify him of 
the evidence needed to substantiate his claims.  The RO 
informed the veteran of what evidence was needed from him, 
what he could do to help with his claim, and what 
specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a 
personal hearing in September 2004.  The Board remanded the 
veteran's increased rating claims for additional development 
in January 2005.  In this regard, VA examinations were 
completed in October 2002 and April 2005.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2005). Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  


PTSD

In this case, the veteran is appealing the initial rating for 
service-connected PTSD disability.  As noted previously, in a 
November 2002 rating decision, the RO granted service 
connection and awarded an initial 10 percent rating, 
effective on September 28, 2001, the date of his service 
connection claim.  

In a July 2005 rating decision, the RO assigned an increased 
rating of 30 percent, effective from the date of service 
connection claim.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows: 100 percent: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130 including Diagnostic Code 9411 
(2005).  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

A score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  

A score of 71 to 80 indicates that, if symptoms are present 
at all, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242- 244 (1995).  

When examined by VA in October 2002, the examiner found that 
the veteran had a mild variety of PTSD reflected by periodic 
waking in a sweat accompanied by anxiety and intrusive 
thoughts about combat stressors.  

The veteran's assigned GAF score was 65 based on the fact 
that he appeared to be functioning reasonably well in spite 
of having periodic but infrequent PTSD symptoms.  

When examiner by VA in April 2005, the examiner noted that, 
since the October 2002 examination, the veteran complained of 
increased difficulty with sleep, anxiety and flashbacks.  The 
veteran appeared neatly groomed with normal speech and 
psychomotor functions.  

The veteran's memory, intellectual and cognitive functioning 
were within normal limits.  The veteran reported a moderate 
decrease in motivation and moderately high anxiety level.  
The examiner noted the veteran's history of suicidal ideation 
without prior attempts or plan for suicide.  

The current psychiatric evaluation revealed that the veteran 
had intense symptoms of re-experiencing stressors and 
increased arousal.  His symptoms related to avoidance 
behavior were essentially unchanged from the prior 
evaluation.  

The veteran was also noted to have several depressive 
symptoms that included low mood, sad affect and low energy 
with history of suicidal ideation.  

The veteran was reported to not be involved in any continued 
psychotherapy because of his inability to travel from his 
home to the VA Medical Center.  The Axis I diagnosis was that 
of PTSD with depressive features, severe.  The veteran's 
assigned GAF score was 46 based upon the veteran's current 
psychiatric symptoms and the addition of depressive symptoms.  

As noted previously, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

According, based on it review of the entire record, the Board 
finds that the service-connected disability picture more 
nearly approximates the criteria for the assignment of a 70 
percent evaluation under Diagnostic Code 9411.  

The Board recognizes that there are reported findings in this 
case which do not clearly support a rating of 70 percent.  
For example, the veteran's appeared to engage in social 
activities, maintained good contact with his family and 
enjoyed his gardening hobby.  

However, the Board finds that the evidence in its entirety 
does show that the service-connected PTSD must now be found 
to be productive of an increased degree of occupational and 
social impairment given the findings of the most recent VA 
examination.  

In this regard, the veteran exhibits symptoms of increased 
arousal, chronic insomnia, chronic irritability with low 
frustration threshold, and occasional anger outbursts.  His 
concentration has decreased significantly and the veteran had 
a moderate amount of hypervigilance with some habitual 
behavior to ensure his safety at home.  Further, the 
veteran's depressive symptoms of low mood and energy and sad 
affect reflect a worsening of the veteran's psychiatric 
symptoms.  

Based on this recent medical evidence, the Board finds that 
the service-connected PTSD must now be found to be productive 
of a level of overall impairment that is more closely 
reflected by the criteria warranting a 70 percent rating.  

In this regard, the veteran clearly does not appear to have 
obsessional rituals that interfere with routine activities, 
near-continuous panic or depression affecting the ability to 
function independently, neglect of personal appearance and 
hygiene, or inability to establish and maintain effective 
relationships.  Hence, a basis of total social and industrial 
inadaptability cannot be found in this case.  

While the veteran has not been involved in any continued 
psychotherapy, the VA examiner reported the need for 
treatment for his PTSD symptoms.  Given the additional 
depressive symptoms, the Board finds that a 70 percent rating 
is shown to be assignable effective from the date of the most 
recent VA examination in April 2005.  Fenderson, supra.  To 
this extent, the benefit sought on appeal is granted.  


SFW residuals of the lower back and right buttock

The service-connected residuals of SFW's of the lower back 
and right buttock have been rated by the RO under the 
provisions of Diagnostic Code 7804 pertaining to painful, 
superficial scars.  38 C.F.R. § 4.118.  

The regulations pertaining to the evaluation of skin 
disorders were revised effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  See VAOPGCPREC 
3-2000.  

Prior to August 30, 2002, the criteria under Diagnostic Code 
7803, superficial scars, poorly nourished with repeated 
ulceration, warranted a 10 percent evaluation.  That is the 
maximum allowable evaluation under this Diagnostic Code.  

Under Diagnostic Code 7804, superficial scars, tender and 
painful on objective demonstration, warranted a 10 percent 
evaluation.  Note: The 10 percent rating under DC 7804 will 
be assigned, when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating my exceed the amputation value for the limited 
involvement. 10 percent is also the maximum allowable 
evaluation under this Diagnostic Code.  

Under Diagnostic Code 7805, other scars were to be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803-5 (as in effect prior to August 
30, 2002).  

Diagnostic Codes 7801 and 7802 are not discussed because they 
are not relevant in this case, as under the old criteria they 
referred to scars associated with third and second degree 
burns.  

Effective August 30, 2002, the criteria under Diagnostic Code 
7801, scars other than on the head, face or neck, that are 
deep or that cause limited motion, warrant a 40 percent 
evaluation for area or areas exceeding 144 square inches (929 
sq.cm.); area or areas exceeding 72 square inches (465 
sq.cm.) warrant a 30 percent evaluation; area or areas 
exceeding 12 square inches (77 sq.cm.) warrant a 20 percent 
evaluation and area or areas exceeding 6 square inches (39 
sq.cm.) warrant a 10 percent evaluation.  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25.  
Note (2): A deep scar is one associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7802, for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion: area or areas of 144 square inches (929 
sq.cm.) or greater warrant a 10 percent evaluation.  Ten 
percent is the maximum allowable evaluation under this 
diagnostic code.  Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk will be separately rated and 
combined in accordance with § 4.25.  Note (2): A superficial 
scar is one not associated with underlying soft tissue 
damage.  

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  Ten percent is the maximum 
allowable evaluation under this diagnostic code.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, superficial scars, painful on 
examination, warrant a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of the part affected.  See 38 C.F.R. § 
Part 4, Diagnostic Codes 7801-5 (2005).  

On recent VA examination in April 2005, the veteran 
complained of having low back and right buttock pain in the 
area of the SFW scarring.  He reported no physical impairment 
relative to his activity level, as tolerated.  

On examination, the examiner noted normal body build, 
nutritional state, and gait were normal.  On musculoskeletal 
examination, the examiner noted that all joints with active 
and passive ranges of motion were all normal.  The veteran's 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance on repetitive use.  

The examination revealed a faint scar in the right lumbar 
area measuring 1-centimeter (cm) by 1cm.  The right buttock 
scar measured 2cm by 1cm.  Both the lumbar and right buttock 
scars were nontender without adherence, smooth without 
ulcerations or breakdowns of the skin.  The scars were 
nonelevated or depressed and were without edema or keloid 
formation.  Both scars were mildly pink without 
disfigurement, tissue loss, or limitation of function by the 
scars.  

The VA examiner reported scars of the low back and right 
buttock area without functional loss related to the scars.  

On previous VA examination in October 2002, the examiner 
noted a history of shrapnel injury to the lumbar spine with 
no residual symptoms.  A neurological examination was 
nonfocal with no back spasm observed on physical examination.  
The veteran was reported to be doing relatively well without 
restrictions.  

In this case, under the old criteria, a rating in excess of 
10 is not warranted under any of the potentially applicable 
Diagnostic Codes enumerated hereinabove.  As noted 
previously, the veteran has been service-connected for his 
residual SFW scars at a 10 percent disability evaluation 
since April 1952.  The 10 percent is also the maximum 
allowable evaluation under Diagnostic Codes 7803 and 7804.  

Under the new criteria, Diagnostic Codes 7801 and 7802 do not 
apply as they pertain to scarring and disfigurement of the 
face.  38 C.F.R. § 4.118 (2005).  The new Diagnostic Code 
7803 does not apply because the veteran's SFW scarring, to 
the extent that it is present, is not shown to be unstable.  
Id.  The veteran is already in receipt of a 10 percent rating 
under Diagnostic Code 7804, which contemplates pain in the 
area of the SFW scarring.  

Under the new Diagnostic Code 7805 higher evaluation is not 
warranted.  Id. Under the revised Diagnostic Code 7805, other 
scars are rated on limitation of function of the part 
affected.  

There has been no showing, either subjective or objective, 
reflecting limitation of low back or right buttock function 
due to scarring.  Without such adverse symptomatology, only a 
noncompensable evaluation can be granted.  See 38 C.F.R. § 
4.31.  

As such, it is concluded that a preponderance of the evidence 
shows that the healed scar over the veteran's low back and 
right buttock are not of such a nature or severity as to 
warrant the assignment of a rating in excess of 10 percent.  

As apparent from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 (2005) whether or not raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
due to the SFW residuals not contemplated in the currently 
assigned 10 percent rating.  



ORDER

An increased evaluation of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
governing the payment of VA monetary awards.  

A rating in excess of 10 percent for the service-connected 
SFW residuals of the low back and right buttock is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


